DETAILED ACTION

Status of Claims
This communication is in response to the applicant’s amendments filed on 04/18/2022. Claims 1-2, 4-14, 17, and 19-22 are pending. Claims 3, 15-16, and 18 have been cancelled. All active claims have been examined.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16, filed on April 29th, 2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/21/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 4-14, 17, and 19-22 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9 of U.S. Patent No. #11341484. See Table below:
Claim 1 of Application #16/097516
Claim 1 of U.S. Patent #11341484
A computer-implemented control method comprising: 
A computer-implemented control method comprising the steps of:  
generating a locking script in a first blockchain transaction, the locking script comprising at least one instruction arranged to:
providing a locking script in a first blockchain transaction, the locking script comprising at least one instruction arranged to

implement functionality of a logic gate; and
Claim #9
implement the truth table of a logic gate.

determine an expected output of the logic gate by processing a plurality of Boolean inputs to execute the locking script, 





wherein the plurality of Boolean inputs is provided as a result of using at least one computing resource or agent to process at least one input signal;
Claim #1
and using the at least one Boolean input to execute the locking and unlocking scripts of the first and further blockchain transactions, wherein the method further comprises monitoring or searching the blockchain or blockchain network to determine the presence or absence of the further transaction 

processing, using an off-block computing resource, at least one input signal to provide at least one Boolean input;
Claim #2
A method according to claim 1 wherein the step of processing of the at least one input signal to provide the at least one Boolean input is performed: i) by the unlocking script of the further blockchain transaction; or ii) by at least one computing resource or agent.

providing a further blockchain transaction comprising an unlocking script, the unlocking script comprising the functionality of the logic gate;
Claim #1
using the at least one Boolean input to execute the locking and unlocking scripts of the first and further blockchain transactions,

executing the unlocking script by presenting a combination of Boolean inputs specifying the plurality of Boolean inputs to the logic gate to produce an output of the logic gate; 
Claim #1
using the at least one Boolean input to execute the locking and unlocking scripts of the first and further blockchain transactions

as a result of determining that the output of the logic gate matches the expected output, presenting the further blockchain transaction to a blockchain network; and as a result of the further blockchain transaction being validated, causing an action to be performed based on the output.
Claim #1
wherein the method further comprises monitoring or searching the blockchain or blockchain network to determine the presence or absence of the further transaction and providing a computing resource arranged to influence the behavior of a device of an off-block device or process based upon detection of the further transaction within the blockchain or blockchain network.



Response to Arguments
Applicant’s arguments, see pages 8-10, filed 05/02/2022, with respect to the 35 U.S.C. 101 rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of 02/02/2022 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRY N MURRAY whose telephone number is (313)446-6556.  The examiner can normally be reached on Monday-Thursday 6 AM-4 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.N.M./Examiner, Art Unit 3685  
                                                                                                                                                                                                    /JACOB C. COPPOLA/Primary Examiner, Art Unit 3685